Case 1:20-cv-20961-KMW Document 133 Entered on FLSD Docket 03/10/2021 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                              Case No. 20-CV-20961-WILLIAMS/LOUIS


   SILVA HARAPETI,

          Plaintiff,

   v.

   CBS TELEVISION STATIONS, INC.,
   et al.,

         Defendants.
   __________________________________/

                          ORDER SETTING BRIEFING AND HEARING

          THIS CAUSE is before the Court on Plaintiff’s Motion for a Hearing on her Motion to

   Seal or For Leave to File Pseudonymously Opt-In Notices (ECF No. 131). This Motion was

   referred to the undersigned United States Magistrate Judge, pursuant to 28 U.S.C. § 636 and the

   Magistrate Judge Rules of the Local Rules of the Southern District of Florida, by the Honorable

   Kathleen M. Williams, United States District Judge (ECF No. 5). Plaintiff’s current Motion seeks

   an evidentiary hearing on her Motion to Seal or For Leave to File Pseudonymously Opt-In Notices

   (ECF No. 116).

          At a status conference conducted on March 9, 2021, defense counsel object to the need for

   an evidentiary hearing on the Motion, noting the absence of any evidence attached to the motion

   itself. Plaintiff counsel proffered that two witnesses, including Plaintiff, would testify in support

   of the motion, and sought leave to present that testimony before the motion to seal is decided.

          Plaintiff is permitted to supplement the Motion to Seal by no later than March 11, 2021.

   Any written response to that supplementation must be filed by Defendants by March 18, 2021.


                                                    1
Case 1:20-cv-20961-KMW Document 133 Entered on FLSD Docket 03/10/2021 Page 2 of 2




   Additionally, leave to file the supplemental materials under seal was granted.

          Accordingly, Plaintiff’s Motion for Hearing is GRANTED. A hearing will be conducted

   on Plaintiff’s Motion to Seal (ECF No. 116) on March 22, 2021 at 11:00am, United States

   Courthouse, Clyde Atkins Bldg., 11th Floor, 301 North Miami Avenue, Miami, Florida.

      DONE AND ORDERED in Chambers at Miami, Florida, this 10th day of March, 2021.




                                                        LAUREN LOUIS
                                                        UNITED STATES MAGISTRATE JUDGE




                                                   2
